PER CURIAM:
Epitomized Opinion
This action was originally brought in the Cincinnati Municipal Court, for a balance due on an alleged written contract for certain motors. The Block Machine Co. filed an answer consisting of a general denial and a cross-petition based on an oral contract, alleging that the motors had not been made in accordance with said contract and were defective. At the trial, plaintiff'insisted that the contract consisted of a letter and an order, both dated_ Oct. 20, 1920. Defendant claimed that the contract was verbal and was made on Oct. 19, 1920. The trial resulted in a verdict for defendant. Plaintiff then prosecuted error proceedings to the Court of Common Pleas, and there the judgment was affirmed. The case was then taken to the Court of Appeals for review. In sustaining the judgment of the lower courts, this court held:
1. Where issue is joined on whether a certain contract is written or oral, parol testimony is admissible to show the nature of the contract and when it was made, and this is not an Attempt to change or vary the terms of a written instrument.
2. Under G C. 8395, a purchaser has a right to inspect goods that he buys, and if he finds they do not conform to the agreement he has the right to reject them.